ORDER OVERRULING PETITION FOR WRIT OF HABEAS CORPUS
ELMO B. HUNTER, District Judge.
Petitioner is presently confined in the Federal Medical Center. He is seeking leave to file, in forma pauperis, a petition for writ of habeas corpus. Leave to file in forma pauperis is hereby granted.
The gist of the application is that the petitioner is being subjected to “cruel and unusual punishment in violation of the Eighth Amendment,” in that he has a heart disease which requires an artificial valve implant, and the Medical Center is not equipped to perform, and therefore will not perform, this operation.
Assuming as true all of the facts in the application, the petitioner has not stated a cause of action. The decisions of the Federal Medical Center authorities as to what, if any, medical treatment should be given to the inmates are decisions with which this Court should not, and will not, interfere. See, Eaton v. Ciccone, 283 F.Supp. 75 (W.D. Mo.1966).
Therefore, the petition for writ of habeas corpus is overruled.